Citation Nr: 0333824	
Decision Date: 12/04/03    Archive Date: 12/15/03	

DOCKET NO.  02-03 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
arthritis of the cervical and lumbar spine, and, if so, 
whether the claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




REMAND

The veteran had active service from August 1948 to March 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
VARO in Louisville, Kentucky.  

A review of the evidence of record reflects that by rating 
decision dated in August 1979, service connection for 
lumbosacral strain and for arthritis of the cervical and 
lumbar spine was denied.  The veteran was notified of the 
determination by communication dated the following month.  A 
notice of disagreement was received in June 1980 and a 
statement of the case was issued that same month.  A timely 
substantive appeal is not of record.  

In neither the statement of the case issued in July 2001 nor 
the statement of the case issued in March 2002, was the 
veteran accorded the regulation pertaining to the submission 
of new and material evidence.  

Also, the record shows the RO has failed to apprise the 
veteran of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096, 
which became effective during the pendency of this appeal.  
This law is applicable to the veteran's claim.  VA has also 
issued final regulations to implement the statutory changes.  
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The VCAA and its implementing regulations require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits, as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court) has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  

The record shows in July 2001 the RO directed a letter to the 
appellant that referred to the VCAA, but did not specifically 
provide information regarding the respective obligations of 
the VA and the appellant in obtaining evidence as set out in 
Quartuccio.  Consequently, the RO must provide the veteran 
with complete notice of the provisions of the VCAA consistent 
with the holding in the aforementioned Federal Circuit Court 
decision and the holding of the Court in Quartuccio v. 
Principi as well as the even more recent decision promulgated 
in September 2003, Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. September 22, 2003).  

The record as it currently stands includes contradictory 
opinions as to the etiology of the veteran's cervical and 
lumbar spine arthritis.  The Board believes that an opinion 
from a healthcare professional with knowledge in orthopedics 
would be helpful.  

In view of the foregoing, the case is REMANDED for the 
following:  

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent are 
fully complied with and satisfied.  The 
veteran should be provided a letter 
notifying him of the provisions of the 
VCAA and the impact on his claim.  An 
appropriate period of time should be 
allowed for response.  

2.  The claims folder should be reviewed 
by a healthcare professional with 
knowledge in arthritis for the purpose of 
a review of the entire claims folder by 
the individual.  He or she should set out 
in the review of the record an opinion as 
to the nature and etiology of the 
veteran's cervical and lumbar spine 
arthritis.  The individual should state 
whether in his or her opinion it is at 
least as likely as not that any cervical 
and lumbar spine arthritis can be 
associated with the incident in service 
in late 1949 when the veteran fell and 
struck his back on a footlocker, or 
otherwise be related to the veteran's 
active service.  The complete rationale 
for any opinion expressed is respectfully 
requested.  

3.  Then, the RO should consider all of 
the evidence of record and readjudicate 
the claim.  If the claim remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal, to include the 
regulations regarding new and material 
evidence.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion as to any final outcome warranted.  The veteran need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



